      Case 2:20-cv-00580-KWR-KK Document 35-1 Filed 09/08/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

 KELLY POGUE, individually and on behalf           Case No. 2:20-cv-00580-KWR-KK
 of all others similarly situated,

 v.                                                FLSA Collective Action

 CHISHOLM ENERGY OPERATING, LLC
 d/b/a CEH ENERGY OPERATING, LLC



      ORDER DENYING CHISHOLM’S MOTION TO COMPEL ARBITRATION


       Before the Court is Defendant’s Motion to Compel Arbitration. Having carefully reviewed

and considered the Motion, the Court is of the opinion that it should be DENIED.

       It is so ORDERED on this ____ day of _________, 2020




                                               ___________________________________

                                               UNITED STATES MAGISTRATE JUDGE




                                               1
